Citation Nr: 0904659	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-38 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 through April 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to establish service connection for 
Hepatitis C.  This issue was remanded by the Board in October 
2008.  In particular, the Board pointed out VA's statutory 
obligation to assist the veteran in the development of his 
claim, including the specific nature of this veteran's 
situation, as he is presently incarcerated.  The duty to 
assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). Nevertheless, the 
veteran should also note that the United States Court of 
Appeals for Veterans Claims has held that the Secretary is 
not authorized by statute or regulation to subpoena the 
warden at a state correctional facility and direct the 
release of the appellant from that facility. See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995). Although some penal 
institutions have, in certain cases, permitted an 
incarcerated veteran to attend a VA hearing, that decision is 
not a matter within VA's power, and the veteran is advised to 
make his request to the proper authority within his 
institution.

The October 2008 remand pointed out that the veteran 
requested a hearing in his November 2005 substantive appeal 
to the Board, in correspondence dated February 2006, in March 
2008, and in September 2008.  

The Board specified that the RO was to document in the claims 
file all efforts expended to afford the appellant a Board 
hearing despite his incarceration.

Following the October 2008 remand, the RO simply scheduled a 
videoconference hearing at the local RO.  In a December 2008 
correspondence to the RO, the Veteran indicated that he would 
like a particular person, Mr. J.L.C, to "represent" him at 
the hearing.  There is no evidence in the claims folder that 
the RO attempted to clarify the veteran's intent as to a 
possible change in representation.  The RO's local DAV 
representative later submitted a letter canceling the hearing 
due to the Veteran's incarceration.  From his letter, it 
appears that the Veteran means that he wished J.L.C. testify 
in his behalf but his meaning is unclear and he should be 
contacted to determine whether he wishes J.L.C. to be his 
representative, rather than Disabled American Veterans.

Under VA's procedural manual, M21-1 MR, however, "[a]n 
exception may be made for extenuating circumstances that 
prevent [a claimant] from attending, such as incarceration or 
a serious medical condition." M21-1 MR, part I, ch.4, § 4-
1(i) (2008) (emphasis added); see Wood, supra. When a valid 
exception exists, a claimant's representative will be 
permitted to present evidence and call witnesses on behalf of 
the claimant. M21-1 MR, part I, ch.4, § 4-1(i)-(j) (2008)."  

Here, VA is required to provide the Veteran with another 
opportunity for a hearing, so that his representative may 
present witnesses and evidence on the Veteran's behalf; it is 
currently unclear whether he wants to retain his current 
representative.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine 
whether he wishes to change his 
representation in this case or whether he 
just wants Mr. J.L.C. to present testimony 
on his behalf.  

2  If the Veteran retains DAV as his 
representation, contact the Veteran's 
local DAV representative and insure that 
they are aware of and receive a copy of 
his correspondence received December 17, 
2008, wherein the Veteran asks that Mr. 
J.L.C. provide information about his case.  
If the veteran wishes Mr. J.L.C. to 
represent him in future, insure that the 
proper procedures are followed to make 
this change.

3.  Schedule a videoconference hearing 
before a Member of the Board of Veterans' 
Appeals at the RO on the next available 
date so that the Veteran's proper 
representative may present witnesses and 
evidence on his behalf.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


